217 F.2d 62
John COLLINS, Appellant,v.Robert A. HEINZE, Warden of California State Prison at Folsom, Appellee.
No. 14367.
United States Court of Appeals, Ninth Circuit.
November 22, 1954.
Rehearing Denied December 13, 1954.

John Collins, Represa, Cal., in pro. per.
Edmund G. Brown, Atty. Gen., of California, Doris H. Maier, Deputy Atty. Gen. of California, for appellee.
Before ORR and CHAMBERS, Circuit Judges, and YANKWICH, District Judge.
PER CURIAM.


1
On the grounds and for the reasons stated in its opinion, Collins v. Heinze, D.C.N.D.Cal., 125 F.Supp. 186, the judgment of the District Court is affirmed. An alleged error not covered by the District Court's opinion has been presented, towit, that the District Court erred in refusing to appoint counsel to represent appellant in the presentation of the petition for the writ of habeas corpus in the District Court. A habeas corpus proceeding is in the nature of a civil action and, hence, there is no requirement that counsel be appointed in such a proceeding.